Title: IX. Jefferson’s Table of Distances and Rating of Inns, [17 May–19 June 1791]
From: Jefferson, Thomas
To: 



[17 May-19 June 1791]





mileswater
milesland



May 17.
Philadelphia to





19.
Eliz. town point

 80.




    ferry to N. York
 9




23.
Poughkeepsie. Hendrickson’s
83





Lasher’s

 16




Swartz’s

 12




Katchum’s

  4



24.
Pulvar’s

  5




Claverack

  8




Hudson

  4



25.
Kenderhook

 14




Miller’s

  8




Moore’s

  4



26.
Albany

  8




Troy

  6




Lansingboro’

  2




Waterford

  2




Peeble’s

  4



27.
Benjamin’s

  7




Dr. Willard’s at Stillwater

  4




Ensign’s

  4




Saratoga

  6




McNeal’s ferry

  3



28.
Fort Edwd. Baldwin’s

   11




Sandy hill falls Deane’s

  3




Wing’s falls

  4




Halfway brook

  1



29.
Ft. George Hay’s

  7




Lake George
36





Ticonderoga Hay’s
 3




30.
Crown point
 15





further into the lake
 8




31.







June. 1.
back to Fort George
62




2.
Saratoga

 29



3.
Cambridge. Colvin’s

 15




Sickle’s (battle of Bennington)

  6



4.
Bennington. Dewy’s

  9




Bennington to Williamstown. Kiblock’s

 14




Sloane’s

  4




New Ashfeild

  4




Lanesboro’s Wheeler’s

  6




Pittsfeild

  6



June. 6.
Dalton. Mrs. Marsh’s

  4½



7.
Northampton Pomeroy’s

 34




West Springfeild Stebbins’s

 18




Suffeild. Hitchcock’s

   9½




Windsor

 10



8.
Hartford. Fred. Bull’s

  8




Weathersfeild

  4




Middletown. Bigelow’s

   11




Durham

  8



10.
Strandford’s

  7



11.
Guilford Stone

  8




Oysterpond point
35




12.
Southold. Mrs. Peck’s

 16




Hubbard’s

  8




Riverhead Griffin’s

 10



13.
Moritchie’s Downs’s

 12




Colo. Floyd’s

  7




Hart’s

 13



14.
Terry’s

  9




Strong’s

  6




Udell’s

  6




Bethpeg

  10




Hamstead

  9



15.
Jamaica

 10




Brooklyn

 12



16.
New York
 1





Pauler’s hook
 1¼





Bergen point

  9




Staten island
  ¾






Richmond

  6




Billing’s point

  9




Perth Amboy
   ¼




17.
South Amboy
   1





Spotswood

 10




Williamson’s

  4




Cranberry

  6



18.
Allentown

   11




Crosswick’s

  4




Bordentown

  4




Burlington

   11




Duns’s ferry

  4




    the ferry
   ¾




19.
Philadelphia

 16





 256  + 
664 =
920



   
   good



   
   midling



   
   bad


